DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

  PRIVILEGE UNDERWRITERS RECIPROCAL EXCHANGE, INC., as
     subrogee of Joseph Insalaco and Molly O’Neill, and FRANCIS
                        ENGINEERING, INC.,
                             Appellants,

                                   v.

               JAMES RIVER INSURANCE COMPANY,
                           Appellee.

                    Nos. 4D20-137 and 4D20-138

                             [April 1, 2021]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE-16-019577 (04).

  Matthew N. Horowitz and Joshua R. Goodman of Cozen O’Connor,
Miami, for appellant Privilege Underwriters Reciprocal Exchange, Inc.

   Patrick V. Douglas and Meagan L. Logan of Douglas & Carter,
Lake City, for appellant Francis Engineering, Inc.

    Junaid N. Savani and Sina Bahadoran of Clyde & Co US LLP, Miami,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.